UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2168



SAM ANTHONY, a/k/a Bennie L. Outlaw,

                                            Plaintiff - Appellant,

          versus


THE UNITED STATES ATTORNEY GENERAL; UNITED
STATES AMERICAN GOVERNMENT; DEPARTMENT OF
SOCIAL SECURITY ADMINISTRATION; DEPARTMENT OF
JUSTICE,

                                           Defendants - Appellees.




                            No. 02-2169



SAM ANTHONY, a/k/a Bennie L. Outlaw,

                                            Plaintiff - Appellant,

          versus


THE UNITED STATES ATTORNEY GENERAL; UNITED
STATES AMERICAN GOVERNMENT; DEPARTMENT OF
JUSTICE; UNITED STATES DEPARTMENT OF TAXATION,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge; F. B. Stillman, Magistrate Judge. (CA-02-626, CA-02-627)


Submitted:   December 19, 2002        Decided:   December 30, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sam Anthony, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

      Sam Anthony filed notices of appeal in each of two actions he

had pending in the district court. However, the district court had

not yet entered orders in either of the cases.             This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).           Because no order had been

entered—much less a final order or an appealable interlocutory or

collateral order—we dismiss the appeals for lack of jurisdiction.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    3